Title: From James Madison to Albert Gallatin, 17 August 1810
From: Madison, James
To: Gallatin, Albert


Dear SirMontpelier Aug. 17. 1810
I now forward the paper on the Batture promised in my last. It appears by Mr. Pinkney’s last letter that Brown the fugitive was in London & had engaged his attention. As no proceeding, answerg our purpose, can be had agst. him, other than a suit for recovering the debt, will it not be proper to forward to Mr. P. whatever documents may sustain the action, particularly his official Bond; or an authenticated copy of it, if that be deemed adequate? Accept my esteem & best wishes
James Madison
